Exhibit 10.1

AMENDMENT NO. 4

TO

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of January 17, 2012 (this “Amendment”), is entered into by and among MCG
Commercial Loan Funding Trust, as the seller (in such capacity, the “Seller”),
MCG Capital Corporation, as the originator (in such capacity, the “Originator”)
and as the servicer (in such capacity, the “Servicer”), Three Pillars Funding
LLC, as a purchaser (“Three Pillars”), SunTrust Robinson Humphrey, Inc., as the
administrative agent (in such capacity, the “Administrative Agent”), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
“Backup Servicer”) and as trustee (in such capacity, the “Trustee”).

RECITALS

WHEREAS, the Seller, the Originator, the Servicer, Three Pillars, the
Administrative Agent, the Backup Servicer and the Trustee are parties to the
Amended and Restated Sale and Servicing Agreement dated as of February 26, 2009,
as amended by an Amendment No. 1 dated as of February 17, 2010, by an Amendment
No. 2 dated as of January 25, 2011 and by an Amendment No. 3 dated as of May 5,
2011 (as so amended, the “Agreement”); and

WHEREAS, such parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Each capitalized term that is used herein without
definition and that is defined or incorporated by reference in the Agreement
shall have the same meaning herein as therein defined or incorporated.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

2.1 The definition of “Eurodollar Disruption Event” is hereby amended in its
entirety as follows:

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank or Purchaser shall have notified the Administrative Agent of a
determination by such Liquidity Bank or Purchaser or any of its respective
assignees or participants that it would be contrary to law or to the directive
of any central bank or other governmental authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
fund any Advance, (b) any Liquidity Bank or Purchaser shall have notified the
Administrative Agent of the inability, for any reason, of such Liquidity Bank or
Purchaser or any of its respective assignees or participants to



--------------------------------------------------------------------------------

determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank or Purchaser
shall have notified the Administrative Agent of a determination by such
Liquidity Bank or Purchaser or any of its assignees or participants that the
rate at which deposits of United States dollars are being offered to such
Liquidity Bank or Purchaser or any of its respective assignees or participants
in the London interbank market does not accurately reflect the cost to such
Liquidity Bank or Purchaser, such assignee or such participant of making,
funding or maintaining any Advance or (d) any Liquidity Bank or Purchaser shall
have notified the Administrative Agent of the inability of such Liquidity Bank
or Purchaser or any of its respective assignees or participants to obtain United
States dollars in the London interbank market to make, fund or maintain any
Advance.

2.2 The definition of “Legal Final Maturity Date” in Section 1.1 is hereby
amended in its entirety as follows:

“Legal Final Maturity Date”: The date which is 24 months following the
Termination Date.

2.3 The definition of “Moody’s Rating” in Section 1.1 is hereby amended by
deleting clause (C) in the final proviso of such definition and replacing the
comma after clause (A) in such proviso with the word “and.”

2.4 Clause (5) of the definition of “Pool Concentration Criteria” in Section 1.1
is hereby amended in its entirety as follows:

“(5) the sum of the Outstanding Loan Balances of all Eligible Loans to the six
largest Obligors (including any Affiliates thereof) shall not exceed
$80,000,000;”

2.5 The definition of “Scheduled Termination Date” in Section 1.1 is hereby
amended by replacing the date “January 25, 2013” with the date “January 17,
2012.”

2.6 Section 2.8 is hereby amended by replacing the initial paragraph thereunder
with the following:

“On each Payment Date during the Amortization Period, the Servicer (or the
Administrative Agent, if the Servicer has failed to deliver the applicable
Monthly Report) shall direct the Trustee to pay pursuant to the Monthly Report
to the following Persons, from (i) the Collection Account, to the extent of
Available Funds (and subject to the proviso at the end of this paragraph),
(ii) Servicer Advances received with respect to the related Collection Period
and (iii) withdrawals from the Reserve Account with respect to such Payment
Date, the following amounts in the following order of priority; provided that,
(A) so long as no Termination Event has occurred, (I) payments made in respect
of clauses (1) – (4) and clauses (6) – (9) below shall be made first from
Interest Collections and second from Principal Collections and (II) payments in
respect of clause (5) shall be made first from Principal Collections and second
from Interest Collections only to the extent necessary to cure any
Overcollateralization Shortfall and/or

 

2



--------------------------------------------------------------------------------

Required Equity Shortfall and (B) after the occurrence of a Termination Event,
all amounts on deposit in the Collection Account shall be applied to the
payments described below:”

2.7 Section 6.4(a) is hereby amended by replacing the proviso in such paragraph
with the following:

“provided, however, that (i) prior to the earlier to occur of (A) the first
anniversary of the Scheduled Termination Date or (B) the occurrence of a
Termination Event, the Servicer shall not extend the maturity date of any Loan
with the exception of (x) Loans having an aggregate Outstanding Loan Balance of
not greater than $40,000,000, which may be extended by a maturity date not
greater than one (1) year and (y) any extension of the maturity date of the
“Pharmalogic Holdings Corp” Loan in conjunction with the funding thereof as
contemplated in that certain Amendment No. 4 dated as of January 17, 2012, by
and among the Originator, the Servicer, the Seller, the Administrative Agent,
the Purchasers party thereto, the Backup Servicer and the Trustee (which, for
the avoidance of doubt, shall not be included in the aforementioned $40,000,000
limitation) and (ii) at any time thereafter, the Servicer shall not extend the
maturity date of any Loan, without, in either case, the prior written consent of
the Administrative Agent.”

2.8 Section 6.15(f) is hereby amended by replacing the number “450,000,000” with
the number “375,000,000.”

2.9 Section 6.15(n) is hereby amended in its entirety as follows:

“any of Richard Neu, B. Hagen Saville or Stephen Bacica ceases to be actively
involved in the management of the Servicer or the Originator and is not replaced
by a Person reasonably acceptable to the Administrative Agent within 90
consecutive calendar days of such occurrence,”

2.10 Section 10.1(u) is hereby amended in its entirety as follows:

“(u) [Reserved]; or”

3. Agreements. The parties hereto hereby agree to the following:

3.1 The concentration limitations set forth in clauses (2), (3) and (4) of the
definition of “Pool Concentration Criteria” in Section 1.1 of the Agreement
shall not be calculated for purposes of determining any Excess Concentration
Amount during the Amortization Period.

3.2 On the date of this Amendment, all amounts in the Principal Collections
Account less the Pharmalogic Funds (as defined below) shall be applied to reduce
the Advances Outstanding in accordance with Section 2.8 of the Agreement. An
amount equal to $7,824,106 (the “Pharmalogic Funds”) shall be set aside in the
Principal Collections Account solely for purposes of funding an incremental
portion of the “Pharmalogic Holdings Corp” Loan at a later date. Each of the
Servicer and the Seller

 

3



--------------------------------------------------------------------------------

acknowledge and agree that it shall be a condition precedent to the release of
all or a portion of the Pharmalogic Funds from the Principal Collections Account
that, in the reasonable judgment of the Administrative Agent, the final terms
and agreements between the Originator and Pharmalogic Holdings Corp. shall not
be materially different than the terms set forth in that certain term sheet,
dated as of October 31, 2011, between the Originator and Pharmalogic Holdings
Corp. In addition, following the earlier of (a) the funding date of the
“Pharmalogic Holdings Corp” Loan and (b) March 31, 2012, the Pharmalogic Funds
(or any portion thereof) which has not been released to fund all or a portion of
such Loan shall no longer be deemed to be set aside in the Principal Collections
Account and thereafter shall be applied as set forth in Section 2.8 of the
Agreement.

3.3 The Administrative Agent hereby approves Richard W. Neu as an acceptable
replacement for Steve Tunney and further acknowledges that the Unmatured
Termination Event caused by the October 31, 2011 resignation of Steve Tunney
from MCG Capital Corporation has been cured in accordance with Section 6.15(n)
of the Agreement.

3.4 As a result of various organizational changes of the Originator, the Credit
and Collection Policy that was most recently furnished to the Administrative
Agent in August 2010 has not been and is not currently being followed in all
material respects. Each of the Originator, Servicer and the Seller hereby
request a waiver of, and the Administrative Agent and SunTrust Bank (as assignee
of Three Pillars) hereby agree to waive, any Servicer Default, Termination Event
or Unmatured Termination Event arising as a result of (i) the failure by the
Servicer or the Seller to comply with the Credit and Collection Policy or
(ii) the failure of the Servicer to provide notice of any prior changes to the
Credit and Collection Policy; provided that (i) each of the Originator and the
Servicer hereby agrees to follow the credit and collection procedures which are
currently in place as of the date hereof and have been communicated and/or
furnished to the Administrative Agent on or prior to the date hereof and
(ii) not later than March 31, 2012, the Servicer and/or Originator shall provide
the Administrative Agent with a revised Credit and Collection Policy setting
forth the aforementioned credit and collection procedures (such revised Credit
and Collection Policy shall be adhered to by the Originator and Servicer in
accordance with the terms of the Agreement). For the avoidance of doubt, if a
new Credit and Collection Policy has not been received by the Administrative
Agent by March 31, 2012, such a breach shall be deemed to be a Servicer Default
under the Agreement. This waiver is a limited one-time waiver and shall not be
construed to be a waiver as to non-compliance of any of the other provisions of
the Agreement.

4. Assignment.

4.1 Three Pillars, in its capacity as a Purchaser under the Agreement, hereby
provides notice to the parties that on the date of this Amendment it shall
assign in full all right, title and interest to its Variable Funding Note (and
all related Advances made thereunder) to SunTrust Bank. On and after the date
hereof, SunTrust Bank shall be deemed a “Purchaser” under the Agreement.

 

4



--------------------------------------------------------------------------------

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

6. Conditions To Effectiveness. The effectiveness of the amendments in Section 2
hereof and agreements in Section 3 hereof is subject to the conditions precedent
that (i) each of the parties hereto shall have received counterparts of this
Amendment, duly executed by all of the parties hereto and (ii) on or prior to
the date hereof, the Administrative Agent shall have received from the Borrower
the “amendment fee” set forth in the Fifth Amended and Restated Purchaser Fee
Letter, dated as of January 17, 2012, by and among the Seller, Servicer, the
Purchaser and the Administrative Agent.

7. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Seller, the Originator and the
Servicer hereby reaffirms all covenants, representations and warranties made in
the Agreement and the other Transaction Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

8. Representations and Warranties. Each of the Seller, the Originator and the
Servicer hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity) and (ii) upon the effectiveness of this Amendment, no
Unmatured Termination Event, Termination Event or Servicer Default exists.

9. Ratification. The Agreement, as amended hereby, remains in full force and
effect. Any reference to the Agreement from and after the date hereof shall be
deemed to refer to the Agreement as amended hereby. As amended, the Agreement is
hereby ratified and reaffirmed by the parties hereto.

10. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

11. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

12. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST, as Seller By:   Wilmington Trust Company, not
in its individual capacity, but solely as Owner Trustee By:  

/s/ Jeanne M. Oller

  Name: Jeanne M. Oller   Title: Assistant Vice President

MCG CAPITAL CORPORATION,

as Originator and as Servicer

By:  

/s/ Stephen J. Bacica

  Name: Stephen J. Bacica   Title: Chief Financial Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

  S-6   Amendment to A&R SSA



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, as a Purchaser By:  

/s/ Doris J. Hearn

  Name: Doris J. Hearn   Title: Vice President

SUNTRUST ROBINSON HUMPHREY, INC.,

as Administrative Agent

By:  

/s/ Emily Shields

  Name: Emily Shields   Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

  S-7   Amendment to A&R SSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer By:  

/s/ Julie Tanner Fischer

  Name: Julie Tanner Fischer   Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Julie Tanner Fischer

  Name: Julie Tanner Fischer   Title: Vice President

 

  S-8   Amendment to A&R SSA



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

SUNTRUST BANK By:  

/s/ Joseph Franke

Name: Joseph Franke Title: Senior Vice President